          Case 6:19-cv-00556-AA               Document 208            Filed 05/19/21   Page 1 of 12




GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Tel: (503) 241-2300

MARCIA ROBINSON LOWRY (pro hac vice)
mlowry@abetterchildhood.org
DAWN J. POST (pro hac vice)
dpost@abetterchildhood.org
ANASTASIA BENEDETTO (pro hac vice)
abenedetto@abetterchildhood.org
AARTI IYER (pro hac vice)
aiyer@abetterchildhood.org
A BETTER CHILDHOOD
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel: (646) 795-4456

EMILY COOPER, OSB #182254
ecooper@droregon.org
THOMAS STENSON, OSB #152894
tstenson@droregon.org
DISABILITY RIGHTS OREGON
511 SW 10th Avenue, Suite 200
Portland, OR 97205
Tel: (503) 243 2081

PAUL C. SOUTHWICK, OSB #09141
paul@paulsouthwick.com
PAUL SOUTHWICK LAW LLC
8420 N Ivanhoe St.
Portland, OR 97203
Tel: (503) 806 9517

Attorneys for Plaintiffs
                                    UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                              EUGENE DIVISION

                                                                Case No. 6:19-cv-00556-AA
WYATT B., et al.,
                                      Plaintiffs,                 PLAINTIFFS’ REPLY IN SUPPORT
                                                                  OF MOTION TO EXCLUDE
         v.                                                       DEFENDANTS’ EXPERT
KATE BROWN, et al.,                                               TESTIMONY OPPOSING CLASS
                                                                  CERTIFICATION
                                   Defendants.


PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE EXPERT TESTIMONY
4836-1777-3802v.1 0201450-000001                DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue  Suite 2400
                                            Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 2 of 12




                                        INTRODUCTION

         As Defendants acknowledge in their own motion to exclude expert testimony, see ECF 114

at 6, this Court’s role as a “gatekeeper” to ensure an expert’s testimony is reliable and relevant

applies at the class certification stage. Defendants cannot now assert that the Court’s “gatekeeper

role fades” merely because it is the reliability and relevance of their experts’ testimony at issue.

See ECF 205 at 3. This Court can, and must, exclude expert testimony that does not meet the

requirements of Federal Rule of Evidence 702. To be admissible, an expert’s testimony must “help

the trier of fact to understand the evidence or to determine a fact in issue,” see Fed. R. Evid. 702,

not merely offer “an opinion on an ultimate issue of law,” see Nationwide Transp. Fin. v. Cass

Info. Sys., 523 F.3d 1051, 1058, (9th Cir. 2008). Moreover, an expert’s testimony must be “the

product of reliable principles and methods,” which the expert has applied “reliably to the facts of

the case,” see Fed. R. Evid. 702; expert testimony is properly excluded where the proponent of the

expert testimony “offer[s] little explanation of the varying methods [the expert] used,” see Keegan

v. Am. Honda Motor Co., 284 F.R.D. 504, 517 (C.D. Cal. 2012). Defendants have the burden of

demonstrating the admissibility of their proffered expert testimony, but their opposition to

Plaintiffs’ Motion to Exclude fails to rebut Plaintiffs’ three main contentions: 1) Dr. Kevin Cahill

lacks any qualifications to opine on child welfare topics or comment on Plaintiffs’ child welfare

experts’ findings, 2) both experts’ testimony lacks relevance to the Court’s determination on class

certification, and instead consists of impermissible legal conclusions, and 3) both experts’

testimony lacks reliability as Defendants have blocked discovery into the experts’ methodology.

Because Defendants have failed to demonstrate the relevancy and reliability of the expert

testimony offered in their opposition to Plaintiffs’ motion for class certification, the expert

testimony must be excluded.

Page 1 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXCLUDE EXPERT TESTIMONY

4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 3 of 12




                                            ARGUMENT

I.       Dr. Kevin’s Cahill Testimony Must Be Excluded as Irrelevant and Unreliable

         A.        As a Labor Economist with No Child Welfare Experience, Dr. Cahill is
                   Unqualified to Opine on the Needs and Characteristics of Foster Care
                   Children

         Plaintiffs do not dispute Dr. Cahill’s experience as a statistician. But, as pointed out in

Plaintiffs’ Motion to Exclude, Dr. Cahill is a labor economist with no child welfare expertise,

who—as he explicitly indicates in his expert report—was nevertheless asked by Defendants’

counsel to opine on “the extent to which foster care children’s needs are common across the State.”

See ECF 141-1 at 7. Defendants do not claim Dr. Cahill as a child welfare expert, yet offer no

explanation as to how he, as a labor economist, is at all qualified to assess “foster care children’s

needs,” or conclude—as Dr. Cahill apparently does—that “the needs of Oregon’s foster care

children are not common across the state.” See id. at 30. Dr. Cahill himself testified that he focused

on geography, placement setting, and number of placements as they relate to foster care children

in his expert report simply because they “seem like they might be relevant to this analysis.” See

Cahill Dep. 85:15-86:2 (emphasis added). Nowhere in Dr. Cahill’s deposition did he indicate, as

Defendants now suggest, that he “leaned on his experience researching AFCARS data” to identify

those characteristics. See ECF 205 at 5. Expert testimony that rests on the unsupported guesses of

an unqualified expert does not qualify as expert testimony at all. See In re Paoli R.R. Yard Pcb

Litig., 35 F.3d 717, 741 (3d Cir. 1994) (expert opinion cannot be based “on ‘subjective

speculation’; the expert must have ‘good grounds’ for his or her belief”); see also Davis v. Duran,

277 F.R.D. 362, 372 (N.D. Ill. 2011) (noting, where expert “repeatedly retreated behind the

unhelpful and protective formulaic response that he was ‘relying on the totality of his training,




Page 2 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 4 of 12




education, and experience,’” that such a response “would make all expert testimony essentially

impervious to challenge”).

         Defendants now assert that Dr. Cahill “has prior child welfare experience,” see ECF 205

at 7, but cite a project “with researchers at [Oregon Health and Science University]” that is

conspicuously absent from Dr. Cahill’s 15-page curriculum vitae. See ECF 206-1, Appendix A.

During his deposition—the first time Dr. Cahill mentioned the existence of such a project—Dr.

Cahill indicated the research “was never submitted to an academic journal” and likely not even

published under his name, confirming that “I included in my CV any qualifications.” Cahill Dep.

30:3-24. That neither Dr. Cahill nor Defendants included this supposed experience with child

welfare in Dr. Cahill’s expert report suggests that experience is insufficient to establish his

expertise. Because Dr. Cahill is not “qualified as an expert by knowledge, skill, experience,

training, or education,” see Fed. R. Evid. 702, to opine on the needs or characteristics of foster

children, his expert testimony must be excluded.

         B.        Dr. Cahill’s Criticism on Plaintiffs’ Experts are Not Expert Opinions, But
                   Inappropriate, Irrelevant, and Excludable Commentary

         A significant portion of Dr. Cahill’s expert report is dedicated to disparaging Plaintiffs’

child welfare experts. But Dr. Cahill is not a child welfare expert and lacks any expertise to

challenge their expert conclusions. Defendants claim that Dr. Cahill’s commentary “rebutted”

Plaintiffs’ experts’ opinions, see ECF 205 at 2, but nowhere in Dr. Cahill’s expert report does he

purport to have conducted a statistical analysis grounded in his statistical expertise “rebutting”

those expert opinions. Instead, Dr. Cahill offers such “expert” opinions as the fact that “Los

Angeles County [is] a different location with a different foster care system and population,” and

thus “one cannot automatically assume…that findings based on Los Angeles County apply to

Oregon.” See ECF 206-1 at 19, 22. This is not an “expert” rebuttal of Plaintiffs’ expert’s opinion

Page 3 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 5 of 12




based on Dr. Cahill’s statistical knowledge; it is plainly an expert acting as a spokeperson for

Defendants’ own objections. See Davis, 277 F.R.D. at 370 (“expert witnesses are not allowed to

sort out possible conflicting testimony or to argue the implication of those inconsistencies. That is

the role of the lawyer…”); see also Olympia Equip. Leasing Co. v. W. Union Tel. Co., 797 F.2d

370, 382 (7th Cir. 1986) (noting “the old problem of expert witnesses who are often the mere paid

advocates or partisans of those who employ and pay them, as much so as the attorneys who conduct

the suit”) (internal quotations omitted); In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531, 538

(S.D.N.Y. 2004) (denouncing “the engagement of ‘expert’ witnesses whose intended role is more

to argue the client’s cause from the witness stand than to bring to the fact-finder specialized

knowledge or expertise that would be helpful in resolving the issues of fact presented by the

lawsuit”).1

         Dr. Cahill’s incidental musings on Plaintiffs’ child welfare experts’ conclusions is not

expert testimony, and Defendants’ repeated insistence that those musings are in fact based in his

“statistical experience,” see ECF 205 at 5, “merely substitutes the ipse dixit of counsel for the ipse

dixit of the experts.” See Davis, 277 F.R.D. at 370. Nothing in Dr. Cahill’s background as a labor

economist qualifies him to opine on “advocacy as a theme across plaintiffs’ experts’ reports,” see

ECF 206-1 at 26-27, for instance, or to comment on whether any of the expert conclusions reached

by Plaintiffs’ child welfare experts “border on hyperbole,” see ECF 206-1 at 26. “Opinion given




1
 Defendants now also apparently allege—for the first time—that Dr. Cahill is a rebuttal expert.
See ECF 205 at 7 (citing Laflamme v. Safeway, Inc., 3:09-cv-00514-ECR-VPC, 2010 U.S. Dist.
LEXIS 98815 at *3 (D. Nev. Sept. 2, 2010)). That argument is unavailing; Dr. Cahill’s supposed
“rebuttal testimony” fails to comply with the most basic dictates of Rule 26. See Rule
26(a)(2)(D) (requiring disclosures “if the evidence is intended solely to contradict or rebut
evidence on the same subject matter identified by another party”); Laflamme, 3:09-cv-00514-
ECR-VPC, 2010 U.S. Dist. LEXIS at *7 (defendants “not…permitted to designate rebuttal
expert witnesses to introduce new testimony or opinions”).


Page 4 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA         Document 208            Filed 05/19/21   Page 6 of 12




through the mouth of an expert does not necessarily make it expert opinion.” See In re Prempro

Prods. Liab. Litig., 554 F. Supp. 2d 871, 887 (E.D. Ark. 2008) (emphasis in original). Dr. Cahill’s

testimony on Plaintiffs’ experts’ reports “simply summarize[s] a document…with a tilt favoring a

litigant,” and therefore, “does not amount to expert testimony.” See id.

         C.        Dr. Cahill’s Expert Testimony Consists of Improper and Inadmissible Legal
                   Conclusions

         Dr. Cahill’s statistical opinions—to the extent that Defendants insist that is all they are—

are irrelevant to class certification. Defendants cannot demonstrate otherwise, only repeating in

conclusory fashion that his expert testimony “identif[ies] and contextualize[s] evidence relevant

to the class certification inquiry,” see ECF 205 at 5. Defendants clearly struggle to articulate how

the evidence he “identifies and contextualizes” is relevant to class certification, vaguely asserting

that “his opinions will help the Court understand how the named plaintiffs differ from the general

foster care population.” See ECF 205 at 3; see also ECF 205 at 6 (“This information helps the

Court understand how the named plaintiffs differ from Oregon’s overall foster population.”). That

is because Defendants cannot admit that Dr. Cahill’s opinions are only relevant to class

certification as legal conclusions, not as mere statistical findings—and because expert testimony

consisting of legal conclusions is improper and inadmissible. See Nationwide Transp., 523 F.3d at

1058; see also Davis, 277 F.R.D. at 371.

         Dr. Cahill’s expert report concludes “the named plaintiffs are not typical of foster care

children in Oregon,” see id. at 27, and that “the needs of Oregon’s foster care children are not

common across the state,” see id. at 30. In their opposition to Plaintiffs’ motion for class

certification, Defendants cite those conclusions at face value, asserting, for example, that Dr.

Cahill’s report indicates that “the number of plaintiffs is also ‘too few’ to establish typicality.” See

ECF 118 at 24. However, as explained in Plaintiffs’ motion to exclude, expert testimony

Page 5 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 7 of 12




“instructing…on legal issues” is inadmissible. See Nationwide Transp. Fin., 523 F.3d at 1059; see

also Sparton Corp. v. United States, 77 Fed. Cl. 1, 9 (2007) (“Expert testimony is an improper

mechanism for offering legal arguments to the Court.”).

         Defendants now concede that when Dr. Cahill “uses those words”—that is, “typicality” or

“commonality”—he means them in “the colloquial sense.” See ECF 205 at 9. But if—as

Defendants now claim—Dr. Cahill’s expert report opines on “the extent to which the named

plaintiffs are typical of Oregon’s foster care children” and “the extent to which foster care

children’s needs are common across the State,” see ECF 206-1 at 7, merely in the “colloquial

sense,” then it lacks relevance to the class certification inquiry. There is a reason why Defendants’

counsel specifically asked Dr. Cahill to opine on whether the Named Plaintiffs are “typical” or had

“common” needs: because those words are the only link between Dr. Cahill’s arbitrary statistical

findings on how the Named Plaintiffs “differ” from the Oregon foster care population and the

actual issue before the Court—class certification.2


2
  Twice, Defendants incorrectly claim that the testimony of “an economist with qualifications
similar to Dr. Cahill’s” was admitted “at the class certification stage” of B.K. v. Faust. See ECF
205 at 4 (claiming economist was “‘qualified to apply statistical methods to data’ at the class
certification stage of a child welfare case”), 6 (again claiming economist was qualified “at the class
certification stage of a child welfare case”). The district court in B.K., however, considered the
economist’s testimony there not at the class certification stage, but at the merits phase—the court
had already certified “[a] General Class and two subclasses (the Medicaid Subclass and the Non-
Kinship Subclass)” and “[t]he Ninth Circuit affirmed the certification” of the same. See B.K. v.
Faust, No. CV-15-00185-PHX-ROS, 2020 U.S. Dist. LEXIS 90245, at *3 (D. Ariz. May 21,
2020). “After five years,” the court found that “this matter is ripe for resolution,” and admitted the
testimony of an economist proferred by plaintiffs who “reviewed, analyzed, and synthesized
databases of medical and investigations data…to establish that Arizona children in foster care are
at substantial risk of harm resulting from the failure to receive necessary medical services and at
substantial risk of not receiving services required by the Medicaid Act.” Id. at *3, *14. Defendants’
error in declaring an economist like Dr. Cahill was qualified to provide expert testimony at class
certification is a telling one—Defendants’ burden at this juncture is not to demonstrate the
relevance of Dr. Cahill’s testimony on the merits of this case, but on the Rule 23 inquiry.
Defendants have failed to meet that burden. Notably, this is far from the first time Defendants have
confused class certification with a determination on the merits. See ECF 201 at 7-9, 16-20, 28-29,
33-35.



Page 6 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 8 of 12




         “Courts routinely exclude expert testimony that employs terminology with legal import.”

United States ex rel. S. Site & Underground, Inc. v. McCarthy Improvement Co., No. 3:14-cv-919-

J-PDB, 2017 U.S. Dist. LEXIS 13762, at *43 (M.D. Fla. Feb. 1, 2017). Defendants admit that Dr.

Cahill’s expert report makes use of the “colloquial” definitions of “typical” and “common.” Where

“the terms used by the witness have a separate, distinct and specialized meaning in the law different

from that present in the vernacular…exclusion is appropriate.” Torres v. Cty. of Oakland, 758 F.2d

147, 151 (6th Cir. 1985).

         D.        Defendants’ Obstruction of Discovery Into Dr. Cahill’s Methodology Renders
                   His Testimony Unreliable

         Defendants put forth the virtues of the “[v]igorous cross-examination” of expert testimony,

see ECF 205 at 3, but make such cross-examination near-impossible by withholding valuable and

relevant discovery and instructing witnesses not to answer the most routine of questions. Dr. Cahill

testified that at least three employees of EcoNorthwest “worked under [his] direction in the

production of [his] report,” see Cahill Dep. 68:18-20, but to this day, Defendants have refused to

produce any documents or communications between Dr. Cahill and those team members.

Defendants also blocked discovery into Dr. Cahill’s communications with Dr. Paul Bellatty, an

employee of Defendant DHS. Because Dr. Cahill lacks child welfare experience, he relied on

information about AFCARS and federal reporting requirements provided to him during “[i]n-

person and telephone communications” with Dr. Bellatty. See ECF 206-1 at 10 n.21, 11 n.22, 15

n.30, 16 n.32. Defendants do not appear to dispute that, as he testified during his deposition,

Dr. Bellatty has “very, very little” experience with AFCARS data sets. Bellatty Dep. 240:9. He

does not personally work with AFCARS data, has not received any training on AFCARS data, and

knows “very little” about the federal reporting requirements. Bellatty Dep. 241:2-15. Defendants’

counsel effectively prohibited all discovery into Dr. Bellatty’s in-person communications with Dr.

Page 7 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 9 of 12




Cahill, shrouding those conversations in mystery unnecessarily and improperly. Bellatty Dep.

257:22-258:17. Moreover, despite Dr. Bellatty’s representation that Dr. Cahill “knew I didn’t have

the answers” because “I’m pretty clear about I’m not knowledgeable about AFCARS data,”

Bellatty Dep. 283:20-25, Dr. Cahill concerningly testified that he relied on Dr. Bellatty as a source

simply because of his position at Oregon DHS. Cahill Dep. 100:6-16. “The trial court’s

gatekeeping function requires more than simply taking the expert’s word for it.” See Fed. R. Evid.

702 Advisory Comm. Notes, 2000 Amendments. Defendants here “present…only the expert’s

qualifications, their conclusions and their assurances of reliability. Under Daubert, that’s not

enough.” See Daubert v. Merrell Dow Pharm., 43 F.3d 1311, 1319 (9th Cir. 1995). Defendants

bear the burden of demonstrating the reliability of Dr. Cahill’s expert testimony, and Defendants

have failed to meet that burden. See Daubert v. Merrell Pharms., Inc., 509 U.S. 579, 592 n.10.

II.      Ms. Julie Collins’ Testimony Must Be Excluded as Irrelevant and Unreliable

         A.        Ms. Collins’ Expert Testimony Consists of Improper and Inadmissible Legal
                   Conclusions

         As with Dr. Cahill’s expert testimony, Ms. Collins’ expert testimony is only relevant to the

class certification determination insofar as it contains legal conclusions on “commonality” and

“typicality.” Ms. Collins’ expert report makes clear that she does not opine on chronic neglect and

intergenerational trauma as mere child welfare concerns, but rather because she was asked by

Defendants’ counsel to “render an opinion about whether [the Named Plaintiffs] are typical of

children in foster care (typicality).” See ECF 144-1 at 2. Defendants do not even attempt to explain

why Ms. Collins’ expert report contains the heading “Commonality and Typicality Findings” if it

does not purport to contain legal conclusions on “commonality” and “typicality.” As pointed out

in Plaintiffs’ motion to exclude, Ms. Collins testified that her expert report relates “to the issue of

typicality and commonality” a total of 34 times during her deposition. See ECF 203 at 10-11.

Page 8 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 208            Filed 05/19/21   Page 10 of 12




         Defendants once again struggle to articulate the relevance of Ms. Collins’ expert testimony

to class certification, vaguely suggesting that her findings “that the named plaintiffs present

challenges and suffer from conditions that distinguish them from the general foster care

population…will help the Court determine whether the claims of these plaintiffs are similar to the

claims of the class as a whole.” See ECF 205 at 13. Defendants do not elaborate how her findings

will help determine “typicality” under Rule 23—and they cannot, lest they admit that Ms. Collins’

findings are only relevant to the “typicality” analysis if her “typicality” findings are taken as legal

conclusions. Because Ms. Collins’ expert report “contain[s] numerous legal conclusions,” it must

be excluded. See Nationwide Transp. Fin., 523 F.3d at 1058-59.

         B.        Defendants’ Obstruction of Discovery Into Ms. Collins’ Methodology Renders
                   Her Testimony Unreliable

         Defendants recite the description contained in Ms. Collins’ expert report of an amorphous

“tool” used by “the CWLA team…to review the case files,” see ECF 205 at 12, but neither Ms.

Collins’ expert report nor Defendants’ response to Plaintiffs’ motion to exclude answers basic

questions such as: What does the tool look like? How does it work? How was the tool reliably

applied in this instance? In their opposition to Plaintiffs’ motion to exclude, Defendants contend

that the “tool was one that CWLA uses as part of consulting in other states,” see ECF 205 at 12,

but Ms. Collins’ own expert report indicates that the “tool” was in fact “developed” by “[t]he

team.” See ECF 144-1 at 3. Because Defendants have neither permitted discovery into the “tool,”

nor produced it, the truth is anyone’s guess. A guess cannot support expert opinion.

         Not only did Defendants refuse to produce the “tool” responsible for Ms. Collins’ findings,

but Defendants moreover refuse—to this day—to produce any documents or communications at

all between Ms. Collins and the CWLA team. Defendants also improperly instructed Ms. Collins

not to answer simple questions related to the instructions she provided other members of the team

Page 9 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA      Document 208            Filed 05/19/21   Page 11 of 12




during the so-called “case review.” See Collins Dep. 62:23-70:20. Defendants’ response that such

questions do not relate to methodology rings hollow. Again, it is difficult to subject expert

testimony to “vigorous cross-examination” when the methodology underlying that expert

testimony is largely concealed and cloaked in ambiguities. Because Defendants “offer little

explanation” of Ms. Collins’ methodology, and Ms. Collins herself “provides no information

concerning h[er] methods” but rather “merely states the conclusions [s]he reached using those

methods,” see Keegan, 284 F.R.D. at 517, Ms. Collins’ testimony must be excluded. Defendants

bear the burden of demonstrating the reliability of Ms. Collins’ expert testimony, and Defendants

have failed to meet that burden. See Daubert, 509 U.S. at 592 n.10.

         DATED this 19th day of May, 2021

                                                       DAVIS WRIGHT TREMAINE LLP



                                                       By: s/ Gregory A. Chaimov
                                                         Gregory A. Chaimov, OSB #822180
                                                         gregorychaimov@dwt.com
                                                         1300 SW Fifth Avenue, Ste. 2400
                                                         Portland, OR 97201
                                                         Tel: (503) 241-2300
                                                         Fax: (503) 778-5299

                                                          A BETTER CHILDHOOD
                                                          Marcia Robinson Lowry (pro hac vice)
                                                          mlowry@abetterchildhood.org
                                                          Dawn J. Post (pro hac vice)
                                                          dpost@abetterchildhood.org
                                                          Aarti Iyer (pro hac vice)
                                                          aiyer@abetterchildhood.org
                                                          Anastasia Benedetto (pro hac vice)
                                                          abenedetto@abetterchildhood.org
                                                          Erin Gallagher (pro hac vice)
                                                          egallagher@abetterchildhood.org
                                                          355 Lexington Avenue, Floor 16
                                                          New York, NY 10017
                                                          Tel: (646) 795-4456
                                                          Fax: (212) 692-0415




Page 10 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001       DAVIS WRIGHT TREMAINE LLP
                                     1300 S.W. Fifth Avenue  Suite 2400
                                   Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA      Document 208            Filed 05/19/21     Page 12 of 12




                                                          DISABILITY RIGHTS OREGON
                                                          Emily Cooper, OSB #182254
                                                          ecooper@droregon.org
                                                          Thomas Stenson, OSB #152894
                                                          tstenson@droregon.org
                                                          511 SW 10th Avenue, Suite 200
                                                          Portland, OR 97205
                                                          Tel: (503) 243-2081
                                                          Fax: (503) 243-1738

                                                          PAUL SOUTHWICK LAW LLC
                                                          Paul C. Southwick, OSB #09141
                                                          paul@paulsouthwick.com
                                                          8420 N Ivanhoe St.
                                                          Portland, OR 97203
                                                          Tel: (503) 806 9517

                                                          Attorneys for Plaintiffs




Page 11 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4836-1777-3802v.1 0201450-000001       DAVIS WRIGHT TREMAINE LLP
                                     1300 S.W. Fifth Avenue  Suite 2400
                                   Portland, Oregon 97201  (503) 241-2300
